UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

             -against-                                          ORDER

LUIS RAMIREZ,                                              98 Cr. 438 (PGG)

                          Defendants.

PAUL G. GARDEPHE, U.S.D.J.

               In a February 17, 2020 letter, Defendant Luis Ramirez asks this Court to provide

him with a copy of the arrest warrant, "dates of when a grand jury convened," and "name(s) of

the magistrate judge(s) who accepted the indictment from the foreperson." (Dkt. No. 385)

               "Matter[s] occurring before the grand jury" are secret, see Fed. R. Crim. P. 6(e),

and judges are not present for and do not participate in proceedings before federal grand juries.

The dates of grand jury proceedings are "matters occurring before the grand jury," and

accordingly may only be disclosed upon a showing of particularized need. United States v.

Walden, No. 96 CR. 0962 (LAK), 2003 WL 21738595, at* 1 (S.D.N.Y. July 28, 2003).

Defendant Luis Ramirez has made no such showing here, and accordingly his request for the

dates of grand jury proceedings is denied.

               As to Ramirez's request for a copy of his arrest warrant, given the age of this

case, a copy of the warrant is not readily available. Nor has Ramirez explained why he seeks a

copy of his arrest warrant. Accordingly, this request is likewise denied.

               As to Ramirez's request for disclosure of the name of the magistrate judge who

accepted the indictment from the grand jury, the Indictment (Dkt. No. 1) reveals that U.S.

Magistrate Judge Michael Dolinger presided. The Clerk of Court is directed to send a copy of
the Indictment and this Order to Ramirez by certified mail.

Dated: New York, New York
       March 3, 2020                         SO ORDERED.




                                             Paul G. Gardephe
                                             United States District Judge
